
	

114 HR 5442 IH: Stop Tip-overs of Unstable, Risky Dressers on Youth Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5442
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Consumer Product Safety Commission to promulgate a consumer product safety rule for
			 free-standing clothing storage units to protect children from
			 tip-over-related death or injury, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Tip-overs of Unstable, Risky Dressers on Youth Act or the STURDY Act. 2.Consumer product safety standard to protect against tip-over of free-standing clothing storage units (a)Free-Standing clothing storage unit definedIn this section, the term free-standing clothing storage unit means any piece of furniture manufactured in the United States or imported for use in the United States that is intended for the storage of clothing, including furniture items that—
 (1)are commonly referred to as a chest, door chest, chest of drawers, dresser, or bureau; or (2)may contain a chest, door chest, chest of drawers, dresser, or bureau.
				(b)Consumer product safety standard required
 (1)In generalExcept as provided in subsection (c)(1), not later than 540 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall promulgate, in accordance with section 553 of title 5, United States Code, a final consumer product safety standard for free-standing clothing storage units to protect children from tip-over-related death or injury.
 (2)Treatment of standardA consumer product safety standard promulgated under paragraph (1) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				(c)ASTM standard
 (1)In generalSubsection (b)(1) shall not apply if the Commission determines that a voluntary ASTM standard relating to free-standing clothing storage units—
 (A)adequately protects children from tip-over-related death or injury from free-standing clothing storage units;
 (B)is or will be published not later than 180 days after the date of the enactment of this Act; (C)was developed by Subcommittee F15.42 on Furniture Safety of ASTM International; and
 (D)is likely to be substantially complied with by furniture manufacturers. (2)Publication of determinationThe Commission shall publish each determination made under paragraph (1) in the Federal Register.
 (3)Treatment of ASTM standard for purposes of enforcementIf the Commission determines that a voluntary ASTM standard meets all of the conditions described in paragraph (1), the requirements of such ASTM standard shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) beginning 180 days after the date on which the Commission’s determination is published under paragraph (2).
				(4)Revision of ASTM standard
 (A)In generalIf ASTM International revises an ASTM standard after the Commission makes a determination under paragraph (1) with respect to such standard, ASTM International shall notify the Commission not later than 60 days after the final version of such revised standard is published.
					(B)Treatment of revised ASTM standard
 (i)In generalExcept as provided in clause (ii), the requirements of the revised standard described in subparagraph (A) shall become enforceable as a rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), instead of the prior version of such standard, beginning on—
 (I)the date that is 180 days after the date on which ASTM International notifies the Commission of such revision; or
 (II)such later date as the Commission considers appropriate. (ii)Nonconforming ASTM standardsIf the Commission determines, not later than 90 days after the date on which ASTM International notifies the Commission of a revised ASTM standard, that the requirements of the revised ASTM standard do not improve the safety of the consumer product covered by the standard with respect to the condition described in paragraph (1)(A), the Commission shall continue to enforce the prior version of such standard in accordance with paragraph (3).
						(d)Subsequent rulemaking
 (1)In generalAt any time subsequent to the publication of a consumer product safety standard under subsection (b)(1) or a determination regarding an ASTM standard under subsection (c)(1), the Commission may initiate a rulemaking, in accordance with section 553 of title 5, United States Code—
 (A)to modify the requirements of the consumer product safety standard described in subsection (b)(1) or (c)(1); or
 (B)to include any additional provision in such consumer product safety standard that the Commission determines is reasonably necessary to protect public health or safety.
 (2)Treatment of rulesAny rule promulgated under paragraph (1) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				
